IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2609 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 91 DB 2019
                                :
           v.                   :           Attorney Registration No. 74924
                                :
JEFFREY L. SUHER,               :           (Allegheny County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 28th day of May, 2019, upon consideration of the Verified

Statement of Resignation, Jeffrey L. Suher is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of Pa.R.D.E.

217. Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).